DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 13-24, 28-30, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as claimed in claims 1, 14, 16, 30, and 34, of an interface system wherein the reader comprises “an output device (130) configured to generate an output responsive to the code, wherein the sequential multi-digit code is one of: encoded in peaks in the electronic waveforms generated in response to the swiping touch; encoded in timing between waveform features of the electronic waveforms generated in response to the swiping touch; encoded in a frequency of the electronic waveforms generated in response to the swiping touch; or encoded in a phase of the electronic waveforms generated in response to the swiping touch (Fig. 1B)” is not found in the prior art along with the rest of the limitations of claims 1, 14, 16, 30, and 34.
The closest in the art are Yarita (US 20140223383 A1) and Ruusunen (US 2015022224 A1).

Ruusunen teaches an interface system wherein a power excitation signal is used to power the transponder, the excitation signal coming from the reader ([0055]-[0061]), but does not teach the required signal encoding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692